Citation Nr: 0535245	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  97-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
chronic low back pain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	David W. Glasser, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to May 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

Procedural history

In a December 1979 rating decision, service connection was 
granted for chronic low back pain.  A noncompensable 
disability rating was assigned.  

In May 1995, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his chronic low back pain.  A December 1995 rating decision 
denied the claim, and he appealed.

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in May 1999.  A transcript 
of that hearing has been associated with the veteran's claims 
file.

In an August 1999 decision, the Board awarded a 10 percent 
disability rating for the veteran's chronic low back pain.  
The veteran thereafter appealed that decision to the United 
States Court of Appeals for Veterans Claims (the Court) 
which, by means of an Order issued in May 2000, vacated the 
Board's August 1999 decision as it pertained to the denial of 
a disability rating in excess of 10 percent for service-
connected chronic low back pain and remanded the claim to the 
Board for further action.  

Following the Court's May 2000 Order, the Board remanded the 
case to the RO in August 2001 for the purpose of obtaining a 
medical opinion which differentiated between the 
symptomatology associated with the veteran's service-
connected disability and that associated with a 1986 post-
service injury.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) [the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  Pursuant to the Board's 
August 2001 remand, a VA examination was completed in 
December 2003.  Taking into consideration the report of this 
examination, the RO confirmed and continued the previously-
assigned 10 percent rating in a February 2004 supplemental 
statement of the case (SSOC).

Thereafter, the Board again remanded the case in June 2004, 
this time for the purpose of obtaining an additional VA 
examination and ensuring compliance with the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  A third Board remand was issued in February 2005 to 
ensure compliance with prior remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  After 
accomplishing the additional development requested by the 
Board, the RO again denied the claim in a September 2005 
SSOC.  The case is now once again before the Board.


FINDINGS OF FACT

1.  The medical evidence indicates that the veteran's 
service-connected chronic low back pain is manifested by pain 
and moderate limitation of motion.

2.  The medical evidence further indicates that the veteran's 
herniated nucleus pulposus and accompanying radiculopathy is 
the product of his 1986 post-service work injury.  

2.  The evidence does not show that the veteran's service-
connected chronic low back pain is so exceptional or unusual 
that referral for extraschedular consideration by designated 
authority is required.




CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for the veteran's 
service-connected chronic low back pain have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5292 and 5295 (2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increase in the disability rating 
currently assigned his service-connected chronic low back 
pain, which is currently evaluated as 10 percent disabling.  
In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005) 
[reasonable doubt to be resolved in veteran's favor].  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the April 1997 statement of the case (SOC) and 
numerous SSOCs of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  The prior Board decision and remands also served to 
inform the veteran of these matters.  

More significantly, letters were sent to the veteran in May 
2002, September 2003, and June 2005 which were specifically 
intended to address the requirements of the VCAA.  
The September 2003 letter from the RO specifically notified 
the veteran that to support his increased rating claim, the 
evidence must show "that your low back pain has increased in 
severity."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the May 2002 
VCAA letter, the veteran was informed that VA would "make 
reasonable efforts to help you get evidence necessary to 
support your claim.  We will try to help you get such things 
as medical records, employment records, or records from other 
Federal agencies."  This letter also informed the veteran 
that  VA would assist him "by providing a medical 
examination or getting a medical opinion if we decide it's 
necessary to make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2002 letter notified the veteran that he "must give 
us enough information about these records so that we can 
request them from the person or agency who has them . . . 
[i]t's your responsibility to make sure these records are 
received by us."  

More specifically, the May 2002 letter instructed the veteran 
to "provide the name of the person, agency, or company who 
has relevant records;" "the address of this person, agency, 
or company;" "the approximate time frame covered by the 
records;" and "the condition for which you were treated, 
in the case of medical records" (emphasis in original).  He 
was further advised to "[c]omplete, sign and return the 
enclosed VA Forms 21-4142, 'Authorization for Release of 
Information' for any health care provider, including VA 
medical facilities, who may possess additional records 
pertinent to the issue on appeal."  

Moreover, in accordance with the Board's June 2004 and 
February 2005 remands, the June 2005 letter advised the 
veteran to "submit medical evidence attributing your current 
low back symptomatology to your service-connected chronic low 
back pain, as opposed to residuals from your intercurrent 
1986 injury.  You should also submit medical evidence showing 
that it is not feasible to distinguish between the 
symptomatology associated with each condition."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2005 letter included notice that "[i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us" (emphasis as in original).  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  Review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was initially adjudicated by the RO in 
December 1995, several years before the enactment of the VCAA 
in November 2000.  Furnishing the veteran with VCAA notice 
prior to initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to provide 
VCAA notice prior to the initial adjudication of a claim in 
such circumstances does not constitute error.  See VAOGCPREC 
7-2004.

In the instant case, the veteran was provided with VCAA 
notice via the May 2002, September 2003, and June 2005 VCAA 
letters.  His claim was then readjudicated in the September 
2005 SSOC, after he was provided with the opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VCAA notice(s).  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran is represented by counsel who is 
presumably familiar with the VCAA.  The veteran and his 
attorney have pointed to no prejudice resulting from the 
timing of the VCAA notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
An examination is deemed "necessary" if the evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
extensive private treatment records, records from the Social 
Security Administration, VA treatment records, records 
associated with the veteran's 1986 workers' compensation 
claim, and the reports of multiple VA examinations.  The 
veteran and his attorney have not identified any outstanding 
evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of an 
attorney, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and presented 
testimony at a hearing before the undersigned VLJ in May 
1999.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

Specific rating criteria

The veteran filed an increased rating claim for his service-
connected chronic low back pain in May 1995.  During the 
pendency of this appeal, the applicable rating criteria for 
the spine, found at 38 C.F.R. § 4.71a, were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Where a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003.  The Board will therefore evaluate the veteran's 
service-connected chronic low back pain under both the former 
and the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000 
(April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The revised schedular criteria were provided to the veteran 
in the September 2004 SSOC, and the claim was readjudicated 
by the agency of original jurisdiction with the application 
of the current criteria.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

(i.) The former schedular criteria

The veteran's service-connected chronic low back pain has 
been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002) [lumbosacral strain] as 10 percent disabling.  
For reasons explained in greater detail below, the veteran's 
low back disability may also be rated under former Diagnostic 
Code 5292 [limitation of motion, lumbar spine].

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Words such as "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2005).

Under former Diagnostic Code 5295 [lumbosacral strain], the 
following levels of disability are included.

40 % Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion;

20 % With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position;

10 % With characteristic pain on motion;

0 % With slight subjective symptoms only;

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

(ii.) The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine;

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but	 not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2005).

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
Historically, the Board notes that the veteran's service 
medical records reveal numerous complaints of back pain, 
which evidently began when he was struck by the hatch cover 
of a tracked vehicle in February 1977.  

Service connection for chronic low back pain was granted in a 
December 1979 rating decision.  At that time, the veteran's 
service-connected chronic low back pain was manifested by 
mild scoliosis and frequent pain; a noncompensable evaluation 
was assigned.

The record is pertinently negative for complaint or treatment 
of a back disability until 1986, at which time the veteran 
sustained a low back injury after lifting water jugs in 
connection with his post-service job as a warehouse foreman.  
The veteran subsequently underwent multiple surgeries to 
treat this injury, including chemonucleolysis in April 1987 
and a disc excision and laminectomy in January 1988.  The 
post-operative diagnosis on both occasions was herniated 
nucleus pulposus of the lumbar spine.  Following these 
surgeries, the veteran received regular treatment for low 
back pain, which was exacerbated by excessive walking or 
sitting.  Limitation of motion, lumbar instability, 
paravertebral muscle spasm, and radiculopathy was also noted.  
X-rays of the lumbar spine consistently revealed disc space 
narrowing at the L4-5 and L5-S1 levels.  Range of motion 
testing during this period revealed forward flexion to 50 
degrees with extension to 10 degrees.  Lateral flexion was to 
15 degrees in each direction as was bilateral rotation.  A 
diagnosis of lumbar strain was also rendered by the veteran's 
private chiropractor.  

The veteran has not worked since his 1986 accident, and is in 
receipt of Social Security disability benefits for that 
injury.

VA examinations were conducted in December 2003 and October 
2004 for the purpose of differentiating between the 
symptomatology associated with the veteran's nonservice-
connected post-service injury residuals and that attributable 
to his service-connected chronic low back pain.  On VA 
examination in December 2003 the veteran complained of 
constant low back pain, which was worsened by standing for 
protracted periods or walking long distances.  The veteran 
also reported radicular pain in the left lower extremity.  
Forward flexion was to 40 degrees, with side bending to 20 
degrees bilaterally and rotation to 20 degrees in each 
direction.  Extension was to 20 degrees.  Moderate lumbar 
paraspinal muscle spasm from L3-S1 was also noted.  The 
examiner further opined that the veteran's low back condition 
with lower extremity radiculopathy would give him difficulty 
standing for protracted periods, walking long distances, and 
doing repetitive stooping, bending, and lifting, but noted 
only slight loss of range of motion on repeated movement.  
The examiner concluded that all of the veteran's low back 
symptomatology was the result of his 1986 industrial accident 
and that the mild lumbosacral strain the veteran experienced 
in service had since resolved.  Somewhat inconsistently with 
this, however, the examiner also stated that 
"[a]pportionment of [the veteran's] preexisting lumbosacral 
strain by this examiner would be pure speculation."  

The Board again remanded the case in June 2004 so that 
another VA examination could be conducted.  On VA examination 
in October 2004, the veteran again reported constant low back 
pain, with radiating sharp pain into the left buttocks and 
left lower extremity.  The veteran also reported numbness and 
weakness on the outside of his legs bilaterally.  He reported 
using a cane for ambulation and noted regularly wearing a 
back brace.  The veteran reported no problems walking short 
distances, but did note difficulty with various activities of 
daily living, including dressing himself and putting on 
footwear.  The veteran also reported that he does not 
participate in recreational activities because of his back 
injury and that he often has to stop while driving secondary 
to back pain.  On physical examination, the veteran exhibited 
no scoliosis, kyphosis, or hyperlordosis, but did have 
obvious spasm of the paravertebral musculature from L3-L5 
with a light pelvic tilt.  Forward flexion was to 60 degrees, 
with extension to 15 degrees.  Lateral flexion was to 20 
degrees in each direction, with left lateral rotation to 25 
degrees and right lateral rotation to 20 degrees.  The 
examiner rendered a diagnosis of "lumbar spine herniated 
nucleus pulposus with symptoms of herniation at the L5-S1 
disc with radicular symptoms . . . which we do not feel is 
attributed to his service-connected injury for lumbar back 
strain and is more likely connected to his history of 
herniated nucleus pulposus from his secondary workers' 
comp[ensation] injury."

Analysis

Initial matters

The veteran is seeking an increased disability rating for his 
service-connected chronic low back pain, which is currently 
evaluated as 10 percent disabling.  He essentially contends 
that the symptomatology associated with his back disorder is 
more severe than is contemplated by the currently assigned 
rating.  

This issue was remanded by an Order of the Court in May 2000 
based upon a Joint Motion for Partial Remand which in essence 
alleged that the Board, in its August 1999 decision, relied 
on its own medical judgment in finding that the majority of 
the veteran's low back symptomatology was the result of his 
1986 post-service accident, as opposed to his service-
connected condition.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1995).  The Joint Motion asked that an additional 
VA examination be conducted to differentiate between the 
symptomatology associated with the veteran's service-
connected back disability and that attributable to his post-
service injury.  See Mittleider v. West, 11 Vet. App. 181 
(1998).  

Following the Court's remand, two additional VA examinations 
were conducted and extensive private treatment records were 
submitted.  This evidence will be discussed in detail below.

The Board wishes to make it clear at the outset of its 
analysis that is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.  

Mittleider concerns

As is evidence from the Board's discussion above, the record 
on appeal indicates that the veteran's current low back 
symptomatology is the result of both his service-connected 
low back pain and residuals of the 1986 post-service work-
related accident.  The Board notes, however, that 
compensation can only be granted for service-connected 
disabilities.  See 38 U.S.C.A. § 101(13) (West 2002).  Thus, 
in rating the veteran's chronic low back pain, it is 
incumbent upon the Board to identify, and disregard, any 
pathology resulting from the veteran's post-service back 
injury.  However, the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Colvin and 
Mittleider, both supra.

In the instant case, the claim was remanded by the Board on 
multiple occasions to obtain a medical opinion 
differentiating between the symptomatology associated with 
the veteran's service-connected chronic low back pain and 
that associated with his nonservice-connected post-service 
accident residuals.  These examinations, especially the 
October 2004 VA examination, reveal that the veteran's 
herniated nucleus pulposus with radicular symptoms is the 
result of his 1986 work-related injury.  There is no 
competent medical evidence to the contrary.  Accordingly, the 
Board will not consider neurological symptomatology, such as 
radiculopathy, which has been medically associated with the 
non service-connected 1986 industrial accident residuals in 
arriving at a disability rating.  

These examinations, however, do not clearly indicate that the 
remainder of the veteran's symptomatology (including loss of 
motion) is the result of his post-service injury.  Therefore, 
the Board will attribute these symptoms to the veteran's 
service-connected chronic low back pain in assigning a 
disability rating.  See Mittleider, supra.

Assignment of diagnostic code

The veteran's service-connected low back disability has been 
rated as lumbar strain under former Diagnostic Code 5295.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence pertaining to the veteran's 
service-connected low back disability, the Board agrees that 
the most appropriate former diagnostic code for evaluation of 
the disability is the code it is currently rated under, 
Diagnostic Code 5295.  Diagnostic Code 5295 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to lumbar strain, a condition which has 
been diagnosed by the veteran's chiropractor.  Neither the 
veteran nor his attorney has suggested that a different 
diagnostic code be used.  The Board will accordingly evaluate 
the veteran's disability under former Diagnostic Code 5295.

The Board also finds that former Diagnostic Code 5292 is 
applicable in this case.  The veteran's low back condition 
appears to involve principally pain and limitation of motion, 
which is congruent with former Diagnostic Code 5292 
[limitation of motion of the lumbar spine].  Accordingly, 
former Diagnostic Code 5292 may also be employed in this 
case, and will be discussed below.

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the possible exception of 
intervertebral disc syndrome, are rated using the same 
criteria.  

The current and former rating criteria for intervertebral 
disc disease are not for application in this case.  As noted 
in the Mittleider discussion above, although the veteran has 
been diagnosed with herniated nucleus pulposus with 
accompanying radiculopathy, such has been attributed by 
competent medical evidence, in the form of VA medical 
opinions, to his post-service work injury and therefore 
cannot be considered in assigning a disability rating.  
Accordingly, the rating criteria for intervertebral disc 
disease may not be employed, as such symptomatology has been 
related to nonservice-connected causes.  

Schedular rating

(i.) The former schedular criteria

The Board finds that a higher rating of 20 percent is 
warranted under former Diagnostic Code 5292.  The record 
reflects that the veteran has forward flexion to at least 40 
degrees, with extension to 10 degrees, and lateral flexion 
and rotation to 15 degrees in each direction.  Other 
measurements indicate an additional 5-30 degrees of motion in 
each direction.  These measurements represent the midpoint in 
the normal range of motion.  Normal forward flexion is to 90 
degrees and normal lateral flexion and rotation are to 30 
degrees.  See 38 C.F.R. § 4.71a, Plate V (2005).   Based on 
this evidence of limitation of motion by half, the Board 
finds that moderate limitation of lumbar motion has been 
exhibited, and a 20 percent disability rating is warranted.  
[The Board observes that "moderate" is defined as "of 
average or medium quality, amount, scope, range, etc."  See 
Webster's New World Dictionary, Third College Edition (1988) 
871.]

A rating higher than 20 percent, however, is not warranted 
under the former Diagnostic Code 5292, as "severe" 
limitation of lumbar motion has not been shown.  As noted 
immediately above, forward flexion of the lumbar spine has 
been reported to 40 degrees or higher with lateral bending 
and rotation to 15 degrees or higher in each direction.  
Because the measured limitation of motion approximates 50 
percent of the normal range of motion, the Board finds that 
the veteran's limitation of lumbar motion can best be 
described as "moderate" rather than "severe."  
Accordingly, a rating in excess of 20 percent under former 
Diagnostic Code 5292 is not warranted.

A rating in excess of 20 percent is also not warranted under 
former Diagnostic Code 5295.  As explained in the law and 
regulations section above, to obtain a higher rating under 
this diagnostic code, the evidence must demonstrate listing 
of whole spine to opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  

The medical evidence of record does not reveal spinal 
listing.  Although the October 2004 VA examiner noted a 
slight pelvic tilt to the left secondary to the veteran's 
service-connected left knee disability, he did not suggested 
that such has resulted in a list of the whole spine.  The 
several recent examinations are also negative for the 
presence of a positive Goldthwaite's sign or abnormal 
mobility on forced motion.  

Moreover, while degenerative disc disease of the lumbar spine 
has been identified which could be construed as irregularity 
of joint spaces, such has been attributed by the December 
2003 and October 2004 VA examiners as attributable to the 
veteran's nonservice-connected post-service injury residuals.  
Marked limitation of forward bending was also not 
demonstrated, as the forward flexion of the lumbar spine has 
consistently been to 40 degrees or more.  Additionally, loss 
of lateral motion has not been shown, as the veteran was 
reported to have lateral bending to 15 degrees or more in 
each direction on each VA examination.  Accordingly, a rating 
in excess of 20 percent is not warranted under former 
Diagnostic Code 5295.



(ii) The current schedular criteria

To warrant a rating in excess of 20 percent under the current 
schedular criteria, the evidence must demonstrate forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  

As has been discussed above, forward flexion of the lumbar 
spine has consistently been measured to 40 degrees or higher.  
Therefore, under the current spine regulations, the veteran 
has exhibited a range of motion consistent with the 
20 percent disability rating the Board has assigned in this 
decision.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5242 (2005) [awarding a 20 percent disability rating where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees].

Moreover, the veteran has not exhibited favorable ankylosis 
of the entire thoracolumbar spine.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  Although various VA examinations have revealed a 
decreased range of motion of the low back, the medical 
evidence of record fails to demonstrate the presence of any 
ankylosis, favorable or unfavorable.  Forward flexion of the 
low back to 40 degrees has been reported.  Because the 
veteran is able to move his lower back joint, by definition, 
it is not immobile.  Therefore, ankylosis is not shown.

Accordingly, a schedular rating in excess of 20 degrees is 
not warranted under either the former or the current 
schedular criteria.  

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45, and 4.59 and the Court's holding in 
DeLuca.  The objective clinical findings of record, however, 
do not reflect impairment that warrants a higher rating under 
these sections of the regulation.  

Specifically, the December 2003 VA examiner noted that while 
the veteran was forced to stop a treadmill test after one 
minute, such was related to the veteran's knee disability and 
not his service-connected chronic low back pain.  The veteran 
also noted on his October 2004 VA examination that prolonged 
walking was adversely affected by his knee disability, not 
his back.  Moreover, while the December 2003 examiner noted 
that repetitive standing, stooping, or lifting, only minimal 
loss of motion was detected in repeated movement.  
Additionally, it appears that pain on movement was taken into 
consideration in the range of motion measurements conducted 
on recent VA examinations.  

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 38 C.F.R. §§ 
4.40, 4.45 and 4.59, and the veteran and his representative 
have pointed to none. 

Extraschedular evaluation

The RO specifically included the criteria for an 
extraschedular evaluation in the February 1997 SOC.  Since an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2005) in connection with the issue on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2005).

Neither the veteran nor his attorney has identified any 
factors which may be considered exceptional or unusual, and 
the Board has been similarly unsuccessful.  

The record does not show that the veteran has required 
frequent hospitalizations for his low back disability.  All 
treatment has been conducted primarily on an outpatient 
basis.  While the veteran was briefly hospitalized for 
surgery related to his post-service back injury, he does not 
appear to have been hospitalized specifically for his 
service-connected condition.

In addition, marked interference with employment, beyond that 
contemplated in the schedular criteria, is not demonstrated.  
Although the veteran is currently not working due to various 
back symptomatology, the Board notes that the veteran stopped 
working shortly after his 1986 injury, primarily due to 
herniated nucleus pulposus and radiculopathy stemming from 
this nonservice-connected injury.
Prior to that time, and notwithstanding his service-connected 
back disability, the veteran was evidently to perform his 
duties with few or no limitations.

While the veteran has regularly complained of back pain and 
has exhibited some limitation of motion, this alone does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm.  Such occupational impairment is specifically 
contemplated in the 20 percent rating the Board has assigned 
the veteran's chronic low back pain.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

In short, the evidence does not support the proposition that 
the veteran's service-connected chronic low back pain 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

Conclusion

For the reasons and bases expressed above, the Board finds 
that a 20 percent disability rating for the veteran's 
service-connected chronic low back pain is warranted.  The 
benefit sought on appeal is accordingly granted to that 
extent.


ORDER

Entitlement to an increased evaluation of 20 percent for 
chronic low back pain is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


